UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April20, 2015 Hawker Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 326 S. Pacific Coast Highway, Suite 102 Redondo Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 316-3623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01. OTHER EVENTS On February 9, 2015, Hawker Energy, Inc. (“Hawker”, “we”, “us” or “our”) filed a Current Report on Form8-K (“8-K”) to announce the completion of our acquisition of TEG Oil & Gas U.S.A., Inc. (“TEG”). As noted in the 8-K, we intended to file the financial statements required pursuant to Current Report on Form 8-K Item 9.01(a) by amendment to the 8-K (the “8-K/A”) no later than 71 calendar days after the date that the 8-K was required to be filed. On April14, 2015, Hawker filed a Notification of Late Filing on Form12b-25 (the “Form12b-25”) pertaining to our Quarterly Report on Form10-Q for the fiscal quarter ended February28, 2015 (the “10-Q”). As described further in the Form12b-25, the accounting associated with the acquisition of TEG and the related financing matters made Hawker unable to timely file the 10-Q. While we expected to be able to file the 10-Q within the five calendar day extension period afforded to us by filing of the Form12b-25, as of the expiration of that five-day period we have yet to finalize the required financial statements and therefore will be unable to timely file the 10-Q. Similarly, while we expected to be able to file the 8-K/A within the 71 calendar days of the date that the 8-K was required to be filed, we now expect that the required financial statements will not be final by that date and therefore expect that we will be unable to timely file the 8-K/A. We intend to as promptly as practicable finalize and file the 8-K/A, the 10-Q and all requisite financial and other information for the periods referenced above with the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Hawker Energy, Inc. Dated: April 20, 2015 By: /s/ Darren Katic Darren Katic Chief Executive Officer 3
